UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 03-31-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Balanced Fund March 31, 2010 VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value COMMON STOCKS―60.3% AEROSPACE & DEFENSE―1.2% Boeing Co. (The) L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS―0.6% C.H. Robinson Worldwide, Inc. FedEx Corp. United Parcel Service, Inc., ClassB AIRLINES―0.1% Southwest Airlines Co. AUTO COMPONENTS―0.4% Gentex Corp. TRW Automotive Holdings Corp.(1) BEVERAGES―0.5% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. PepsiCo, Inc. BIOTECHNOLOGY―1.4% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―1.8% Bank of New York Mellon Corp. (The) BlackRock, Inc. Blackstone Group LP (The) E*TRADE Financial Corp.(1) Federated Investors, Inc., ClassB Fortress Investment Group LLC, ClassA(1) Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.(1) Legg Mason, Inc. Morgan Stanley CHEMICALS―1.6% Ashland, Inc. Cabot Corp. CF Industries Holdings, Inc. Eastman Chemical Co. Huntsman Corp. Lubrizol Corp. OM Group, Inc.(1) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value Terra Industries, Inc. Valspar Corp. W.R. Grace & Co.(1) COMMERCIAL BANKS―1.9% Bank of Hawaii Corp. BB&T Corp. CapitalSource, Inc. Cathay General Bancorp. Fifth Third Bancorp. First Horizon National Corp.(1) Huntington Bancshares, Inc. KeyCorp Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. Synovus Financial Corp. TCF Financial Corp. U.S. Bancorp. Wells Fargo & Co. Wilmington Trust Corp. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES―0.1% R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―2.0% ADC Telecommunications, Inc.(1) Arris Group, Inc.(1) Cisco Systems, Inc.(1) CommScope, Inc.(1) Harris Corp. Plantronics, Inc. Polycom, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) Tellabs, Inc. COMPUTERS & PERIPHERALS―2.5% Apple, Inc.(1) Diebold, Inc. EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., ClassA(1) Seagate Technology(1) Synaptics, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―0.4% EMCOR Group, Inc.(1) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value Shaw Group, Inc. (The)(1) URS Corp.(1) CONSUMER FINANCE―0.3% American Express Co. AmeriCredit Corp.(1) Cash America International, Inc. Discover Financial Services CONTAINERS & PACKAGING―0.3% Graphic Packaging Holding Co.(1) Rock-Tenn Co., ClassA Silgan Holdings, Inc. Sonoco Products Co. DIVERSIFIED CONSUMER SERVICES―0.1% Corinthian Colleges, Inc.(1) DIVERSIFIED FINANCIAL SERVICES―2.7% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES―1.3% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES―0.4% Entergy Corp. Exelon Corp. FPL Group, Inc. ELECTRICAL EQUIPMENT(2) Cooper Industries plc ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.0% Anixter International, Inc.(1) Arrow Electronics, Inc.(1) Avnet, Inc.(1) Celestica, Inc.(1) Molex, Inc. Tech Data Corp.(1) Tyco Electronics Ltd. ENERGY EQUIPMENT & SERVICES―0.8% Complete Production Services, Inc.(1) Ensco International plc ADR Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Noble Corp.(1) Oil States International, Inc.(1) Schlumberger Ltd. VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value Transocean Ltd.(1) FOOD & STAPLES RETAILING―1.0% Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS―1.4% ConAgra Foods, Inc. Corn Products International, Inc. Del Monte Foods Co. Dole Food Co., Inc.(1) Fresh Del Monte Produce, Inc.(1) General Mills, Inc. 20 Hershey Co. (The) J.M. Smucker Co. (The) Kraft Foods, Inc., ClassA Lancaster Colony Corp. Mead Johnson Nutrition Co. Smithfield Foods, Inc.(1) Tyson Foods, Inc., ClassA GAS UTILITIES―0.1% ONEOK, Inc. UGI Corp. HEALTH CARE EQUIPMENT & SUPPLIES―0.7% Becton, Dickinson & Co. C.R. Bard, Inc. Hospira, Inc.(1) Medtronic, Inc. STERIS Corp. HEALTH CARE PROVIDERS & SERVICES―2.2% Cardinal Health, Inc. Centene Corp.(1) Coventry Health Care, Inc.(1) Henry Schein, Inc.(1) 82 Humana, Inc.(1) Magellan Health Services, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE―0.5% McDonald's Corp. Panera Bread Co., ClassA(1) Starbucks Corp.(1) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value HOUSEHOLD DURABLES―0.6% American Greetings Corp., ClassA D.R. Horton, Inc. Harman International Industries, Inc.(1) NVR, Inc.(1) Ryland Group, Inc. HOUSEHOLD PRODUCTS―1.4% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.9% Constellation Energy Group, Inc. Mirant Corp.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―1.1% 3M Co. Carlisle Cos., Inc. General Electric Co. INSURANCE―2.6% ACE Ltd. Allied World Assurance Co. Holdings Ltd. Allstate Corp. (The) American Financial Group, Inc. American International Group, Inc.(1) Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., ClassB(1) Chubb Corp. (The) CNA Financial Corp.(1) Conseco, Inc.(1) Delphi Financial Group, Inc., ClassA Endurance Specialty Holdings Ltd. Genworth Financial, Inc., ClassA(1) Hartford Financial Services Group, Inc. (The) Horace Mann Educators Corp. Loews Corp. MetLife, Inc. Old Republic International Corp. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) WR Berkley Corp. INTERNET & CATALOG RETAIL―0.4% Amazon.com, Inc.(1) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES―1.1% AOL, Inc.(1) EarthLink, Inc. Google, Inc., ClassA(1) IT SERVICES―2.4% Acxiom Corp.(1) Automatic Data Processing, Inc. Convergys Corp.(1) Global Payments, Inc. International Business Machines Corp. NeuStar, Inc., ClassA(1) Western Union Co. (The) Wright Express Corp.(1) LEISURE EQUIPMENT & PRODUCTS―0.2% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES―0.5% Bruker Corp.(1) Millipore Corp.(1) MACHINERY―1.1% Briggs & Stratton Corp. Caterpillar, Inc. Cummins, Inc. Graco, Inc. Lincoln Electric Holdings, Inc. Manitowoc Co., Inc. (The) Mueller Industries, Inc. Oshkosh Corp.(1) Timken Co. WABCO Holdings, Inc.(1) MEDIA―1.3% CBS Corp., ClassB Comcast Corp., ClassA Gannett Co., Inc. Scholastic Corp. Time Warner, Inc. Walt Disney Co. (The) METALS & MINING―0.9% Commercial Metals Co. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Reliance Steel & Aluminum Co. Worthington Industries, Inc. VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value MULTILINE RETAIL―0.5% Big Lots, Inc.(1) Dillard's, Inc., ClassA Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Macy's, Inc. Sears Holdings Corp.(1) MULTI-INDUSTRY―0.3% Financial Select Sector SPDR Fund MULTI-UTILITIES―1.2% DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. Public Service Enterprise Group, Inc. OFFICE ELECTRONICS―0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―5.0% Anadarko Petroleum Corp. Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. Cimarex Energy Co. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Tesoro Corp. World Fuel Services Corp. PAPER & FOREST PRODUCTS―0.1% International Paper Co. PHARMACEUTICALS―3.3% Abbott Laboratories Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Merck & Co., Inc. Pfizer, Inc. Valeant Pharmaceuticals International(1) PROFESSIONAL SERVICES(2) Manpower, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―0.7% Annaly Capital Management, Inc. CBL & Associates Properties, Inc. Duke Realty Corp. VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value Public Storage Simon Property Group, Inc. SPDR Dow Jones REIT Fund ROAD & RAIL―0.5% CSX Corp. Norfolk Southern Corp. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―1.7% Broadcom Corp., ClassA Integrated Device Technology, Inc.(1) Intel Corp. LSI Corp.(1) Marvell Technology Group Ltd.(1) RF Micro Devices, Inc.(1) Skyworks Solutions, Inc.(1) Tessera Technologies, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE―2.7% ACI Worldwide, Inc.(1) Cadence Design Systems, Inc.(1) Fair Isaac Corp. Intuit, Inc.(1) Mentor Graphics Corp.(1) Microsoft Corp. Oracle Corp. Quest Software, Inc.(1) Sybase, Inc.(1) Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL―1.4% AutoZone, Inc.(1) Barnes & Noble, Inc. Gap, Inc. (The) Home Depot, Inc. (The) PetSmart, Inc. Rent-A-Center, Inc.(1) Ross Stores, Inc. Sherwin-Williams Co. (The) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.1% Jones Apparel Group, Inc. THRIFTS & MORTGAGE FINANCE(2) MGIC Investment Corp.(1) Ocwen Financial Corp.(1) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value TOBACCO―0.7% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS―0.1% WESCO International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES―0.1% Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $59,031,455) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(3)―12.1% FHLMC, 7.00%,11/1/13 FHLMC, 6.50%,6/1/16 FHLMC, 6.50%,6/1/16 FHLMC, 4.50%,1/1/19(4) FHLMC, 6.50%,1/1/28(4) FHLMC, 6.50%,6/1/29 FHLMC, 8.00%,7/1/30 FHLMC, 5.50%,12/1/33(4) FHLMC, 5.50%,1/1/38(4) FHLMC, 6.00%,8/1/38 FHLMC, 6.50%,7/1/47(4) FNMA, 6.50%,11/1/11 FNMA, 6.00%,4/1/13 FNMA, 6.00%,4/1/13 FNMA, 6.00%,5/1/13 FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.00%,7/1/13 FNMA, 6.00%,1/1/14(4) FNMA, 4.50%,5/1/19(4) FNMA, 6.50%,1/1/28(4) FNMA, 7.00%,1/1/28(4) FNMA, 6.50%,1/1/29(4) FNMA, 7.50%,7/1/29(4) FNMA, 7.50%,9/1/30(4) FNMA, 6.50%,1/1/32(4) FNMA, 5.50%,6/1/33(4) FNMA, 5.50%,8/1/33(4) FNMA, 5.00%,11/1/33(4) FNMA, 5.50%,1/1/34(4) FNMA, 4.50%,9/1/35(4) FNMA, 5.00%,2/1/36(4) FNMA, 5.50%,1/1/37 FNMA, 5.50%,2/1/37(4) FNMA, 6.00%,7/1/37 FNMA, 6.50%,8/1/37(4) FNMA, 6.50%,6/1/47(4) FNMA, 6.50%,8/1/47(4) FNMA, 6.50%,8/1/47(4) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) GNMA, 7.00%,4/20/26(4) GNMA, 7.50%,8/15/26(4) GNMA, 7.00%,2/15/28(4) GNMA, 7.50%,2/15/28(4) GNMA, 6.50%,5/15/28 GNMA, 6.50%,5/15/28 GNMA, 7.00%,12/15/28(4) GNMA, 7.00%,5/15/31(4) GNMA, 5.50%,11/15/32(4) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $13,840,429) CORPORATE BONDS―10.2% AEROSPACE & DEFENSE―0.4% Honeywell International, Inc., 5.30%,3/15/17(4) Honeywell International, Inc., 5.30%,3/1/18(4) L-3 Communications Corp., 5.875%,1/15/15(4) L-3 Communications Corp., 5.20%,10/15/19(4)(5) Lockheed Martin Corp., 5.50%,11/15/39(4) United Technologies Corp., 6.05%,6/1/36(4) United Technologies Corp., 5.70%,4/15/40(4) AUTOMOBILES―0.1% Daimler Finance N.A. LLC, 5.875%,3/15/11(4) Nissan Motor Acceptance Corp., 3.25%,1/30/13(4)(5) BEVERAGES―0.3% Anheuser-Busch InBev Worldwide, Inc., 3.00%,10/15/12(4) Anheuser-Busch InBev Worldwide, Inc., 6.875%,11/15/19(5) Dr Pepper Snapple Group, Inc., 6.82%,5/1/18(4) SABMiller plc, 6.20%,7/1/11(4)(5) BIOTECHNOLOGY(2) Amgen, Inc., 5.75%,3/15/40(4) CAPITAL MARKETS―0.6% Credit Suisse (New York), 5.00%,5/15/13(4) Credit Suisse AG, 5.40%,1/14/20(4) Deutsche Bank AG (London), 3.875%,8/18/14(4) Goldman Sachs Group, Inc. (The), 6.00%,5/1/14(4) Goldman Sachs Group, Inc. (The), 7.50%,2/15/19(4) Jefferies Group, Inc., 8.50%,7/15/19(4) Morgan Stanley, 4.20%,11/20/14(4) Morgan Stanley, 6.625%,4/1/18(4) Morgan Stanley, 5.625%,9/23/19(4) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value CHEMICALS―0.1% Dow Chemical Co. (The), 8.55%,5/15/19(4) Rohm & Haas Co., 5.60%,3/15/13(4) COMMERCIAL BANKS―0.3% BB&T Corp., 5.70%,4/30/14(4) Fifth Third Bancorp., 6.25%,5/1/13(4) PNC Bank N.A., 6.00%,12/7/17(4) Wachovia Bank N.A., 4.80%,11/1/14(4) Wachovia Bank N.A., 4.875%,2/1/15(4) Wells Fargo & Co., 3.625%,4/15/15(4) Westpac Banking Corp., 4.875%,11/19/19(4) COMMERCIAL SERVICES & SUPPLIES―0.2% Allied Waste North America, Inc., 6.375%,4/15/11(4) Corrections Corp. of America, 6.25%,3/15/13(4) Republic Services, Inc., 5.50%,9/15/19(4)(5) Waste Management, Inc., 6.125%,11/30/39(4) COMMUNICATIONS EQUIPMENT―0.1% Cisco Systems, Inc., 5.90%,2/15/39(4) CONSUMER FINANCE―0.2% General Electric Capital Corp., 3.75%,11/14/14(4) General Electric Capital Corp., 4.375%,9/21/15(4) General Electric Capital Corp., 5.625%,9/15/17(4) SLM Corp., 5.375%,1/15/13(4) CONTAINERS & PACKAGING(2) Ball Corp., 7.125%,9/1/16(4) DIVERSIFIED FINANCIAL SERVICES―0.7% Arch Western Finance LLC, 6.75%,7/1/13(4) Bank of America Corp., 6.50%,8/1/16(4) Bank of America Corp., 7.625%,6/1/19(4) Bank of America N.A., 5.30%,3/15/17(4) Citigroup, Inc., 5.50%,4/11/13(4) Citigroup, Inc., 6.01%,1/15/15(4) Citigroup, Inc., 6.125%,5/15/18(4) Citigroup, Inc., 8.50%,5/22/19(4) JPMorgan Chase & Co., 4.65%,6/1/14(4) JPMorgan Chase & Co., 6.00%,1/15/18(4) DIVERSIFIED TELECOMMUNICATION SERVICES―0.8% Alltel Corp., 7.875%,7/1/32(4) AT&T, Inc., 6.80%,5/15/36(4) AT&T, Inc., 6.55%,2/15/39(4) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%,11/15/18(4) CenturyTel, Inc., 7.60%,9/15/39(4) Embarq Corp., 7.08%,6/1/16(4) Qwest Corp., 7.875%,9/1/11(4) Qwest Corp., 7.50%,10/1/14(4) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value Sprint Capital Corp., 7.625%,1/30/11(4) Telecom Italia Capital SA, 6.18%,6/18/14(4) Telefonica Emisiones SAU, 5.88%,7/15/19(4) Verizon Communications, Inc., 6.40%,2/15/38(4) Windstream Corp., 7.875%,11/1/17(4) ELECTRIC UTILITIES―0.3% Carolina Power & Light Co., 5.15%,4/1/15(4) Cleveland Electric Illuminating Co. (The), 5.70%,4/1/17(4) Duke Energy Corp., 3.95%,9/15/14(4) EDF SA, 4.60%,1/27/20(4)(5) Exelon Generation Co. LLC, 5.20%,10/1/19(4) FirstEnergy Solutions Corp., 6.05%,8/15/21(4) Florida Power Corp., 6.35%,9/15/37(4) Southern California Edison Co., 5.625%,2/1/36(4) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.1% Jabil Circuit, Inc., 7.75%,7/15/16(4) ENERGY EQUIPMENT & SERVICES―0.1% Pride International, Inc., 8.50%,6/15/19(4) Weatherford International Ltd., 9.625%,3/1/19(4) FOOD & STAPLES RETAILING―0.3% CVS Caremark Corp., 6.60%,3/15/19(4) SYSCO Corp., 4.20%,2/12/13(4) Wal-Mart Stores, Inc., 5.875%,4/5/27(4) Wal-Mart Stores, Inc., 6.20%,4/15/38(4) Wal-Mart Stores, Inc., 5.625%,4/1/40(6) FOOD PRODUCTS―0.2% General Mills, Inc., 5.65%,9/10/12(4) Kellogg Co., 4.45%,5/30/16(4) Kraft Foods, Inc., 6.00%,2/11/13(4) Kraft Foods, Inc., 6.50%,2/9/40(4) Mead Johnson Nutrition Co., 3.50%,11/1/14(4)(5) HEALTH CARE EQUIPMENT & SUPPLIES(2) Baxter International, Inc., 5.90%,9/1/16(4) HEALTH CARE PROVIDERS & SERVICES―0.2% Express Scripts, Inc., 5.25%,6/15/12(4) Express Scripts, Inc., 7.25%,6/15/19(4) Medco Health Solutions, Inc., 7.25%,8/15/13(4) Quest Diagnostics, Inc., 4.75%,1/30/20(4) HOTELS, RESTAURANTS & LEISURE―0.2% McDonald's Corp., 5.35%,3/1/18(4) McDonald's Corp., 6.30%,10/15/37(4) Yum! Brands, Inc., 5.30%,9/15/19(4) HOUSEHOLD DURABLES(2) Toll Brothers Finance Corp., 6.75%,11/1/19(4) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value HOUSEHOLD PRODUCTS―0.1% Kimberly-Clark Corp., 6.125%,8/1/17(4) INDUSTRIAL CONGLOMERATES―0.1% General Electric Co., 5.00%,2/1/13(4) General Electric Co., 5.25%,12/6/17(4) INSURANCE―0.3% Allstate Corp. (The), 7.45%,5/16/19 Hartford Financial Services Group, Inc., 4.00%,3/30/15(4) Lincoln National Corp., 6.25%,2/15/20(4) MetLife Global Funding I, 5.125%,4/10/13(4)(5) MetLife, Inc., 6.75%,6/1/16(4) New York Life Global Funding, 4.65%,5/9/13(4)(5) Prudential Financial, Inc., 7.375%,6/15/19(4) Prudential Financial, Inc., 5.40%,6/13/35(4) Travelers Cos., Inc. (The), 5.90%,6/2/19(4) INTERNET & CATALOG RETAIL―0.1% Expedia, Inc., 7.46%,8/15/18(4) MACHINERY(2) Deere & Co., 5.375%,10/16/29(4) MEDIA―0.9% CBS Corp., 8.875%,5/15/19(4) CBS Corp., 5.75%,4/15/20(6) CBS Corp., 5.50%,5/15/33(4) Comcast Corp., 5.90%,3/15/16(4) Comcast Corp., 6.40%,5/15/38(4) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%,10/1/14(4)(5) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 6.375%,6/15/15(4) News America, Inc., 6.90%,8/15/39(4) Omnicom Group, Inc., 5.90%,4/15/16(4) Time Warner Cable, Inc., 5.40%,7/2/12(4) Time Warner Cable, Inc., 6.75%,7/1/18(4) Time Warner, Inc., 5.50%,11/15/11(4) Time Warner, Inc., 4.875%,3/15/20(4) Time Warner, Inc., 7.625%,4/15/31(4) Time Warner, Inc., 7.70%,5/1/32(4) Viacom, Inc., 6.25%,4/30/16(4) Virgin Media Secured Finance plc, 6.50%,1/15/18(4)(5) METALS & MINING―0.4% ArcelorMittal, 9.85%,6/1/19(4) Barrick Gold Corp., 6.95%,4/1/19 Freeport-McMoRan Copper & Gold, Inc., 8.375%,4/1/17(4) Newmont Mining Corp., 6.25%,10/1/39(4) Rio Tinto Finance USA Ltd., 5.875%,7/15/13(4) Teck Resources Ltd., 10.75%,5/15/19(4) Vale Overseas Ltd., 5.625%,9/15/19(4) Xstrata Finance Canada Ltd., 5.80%,11/15/16(4)(5) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value MULTILINE RETAIL(2) Macy's Retail Holdings, Inc., 5.35%,3/15/12(4) MULTI-UTILITIES―0.5% CenterPoint Energy Resources Corp., 6.125%,11/1/17(4) CenterPoint Energy Resources Corp., 6.25%,2/1/37(4) CMS Energy Corp., 8.75%,6/15/19(4) Pacific Gas & Electric Co., 4.20%,3/1/11(4) Pacific Gas & Electric Co., 5.80%,3/1/37 Pacific Gas & Electric Co., 6.35%,2/15/38(4) PG&E Corp., 5.75%,4/1/14(4) Sempra Energy, 8.90%,11/15/13(4) Sempra Energy, 6.50%,6/1/16(4) Sempra Energy, 6.00%,10/15/39(4) OFFICE ELECTRONICS―0.1% Xerox Corp., 5.65%,5/15/13(4) Xerox Corp., 4.25%,2/15/15(4) OIL, GAS & CONSUMABLE FUELS―1.2% Anadarko Petroleum Corp., 6.45%,9/15/36(4) Anadarko Petroleum Corp., 6.20%,3/15/40(4) Cenovus Energy, Inc., 4.50%,9/15/14(4)(5) ConocoPhillips, 5.75%,2/1/19(4) ConocoPhillips, 6.50%,2/1/39(4) El Paso Corp., 7.875%,6/15/12(4) Enbridge Energy Partners LP, 6.50%,4/15/18(4) Enterprise Products Operating LLC, 6.30%,9/15/17(4) EOG Resources, Inc., 5.625%,6/1/19(4) Hess Corp., 6.00%,1/15/40(4) Kerr-McGee Corp., 6.95%,7/1/24(4) Kinder Morgan Energy Partners LP, 6.85%,2/15/20(4) Kinder Morgan Energy Partners LP, 6.50%,9/1/39(4) Magellan Midstream Partners LP, 6.55%,7/15/19(4) Motiva Enterprises LLC, 5.75%,1/15/20(4)(5) Nexen, Inc., 5.65%,5/15/17(4) Nexen, Inc., 6.40%,5/15/37(4) Petrobras International Finance Co., 5.75%,1/20/20(4) Petroleos Mexicanos, 6.00%,3/5/20(4)(5) Plains All American Pipeline LP/PAA Finance Corp., 8.75%,5/1/19(4) Shell International Finance BV, 6.375%,12/15/38(4) Shell International Finance BV, 5.50%,3/25/40(4) Talisman Energy, Inc., 7.75%,6/1/19(4) Williams Partners LP, 5.25%,3/15/20(4)(5) XTO Energy, Inc., 6.50%,12/15/18(4) XTO Energy, Inc., 6.10%,4/1/36(4) PAPER & FOREST PRODUCTS―0.1% International Paper Co., 9.375%,5/15/19(4) International Paper Co., 7.30%,11/15/39(4) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value PHARMACEUTICALS―0.4% Abbott Laboratories, 5.875%,5/15/16(4) AstraZeneca plc, 5.40%,9/15/12(4) AstraZeneca plc, 5.90%,9/15/17(4) GlaxoSmithKline Capital, Inc., 4.85%,5/15/13(4) Novartis Capital Corp., 4.40%,4/24/20(4) Pfizer, Inc., 7.20%,3/15/39(4) Watson Pharmaceuticals, Inc., 5.00%,8/15/14(4) Wyeth, 5.95%,4/1/37(4) REAL ESTATE INVESTMENT TRUSTS (REITs)―0.2% Digital Realty Trust LP, 5.875%,2/1/20(4)(5) ProLogis, 5.625%,11/15/16(4) ProLogis, 7.375%,10/30/19(4) ProLogis, 6.875%,3/15/20(4) REAL ESTATE MANAGEMENT & DEVELOPMENT(2) AMB Property LP, 6.625%,12/1/19(4) ROAD & RAIL―0.1% CSX Corp., 7.375%,2/1/19(4) Union Pacific Corp., 5.75%,11/15/17(4) SOFTWARE―0.1% Intuit, Inc., 5.75%,3/15/17(4) SPECIALTY RETAIL―0.1% Home Depot, Inc. (The), 5.875%,12/16/36(4) Staples, Inc., 9.75%,1/15/14(4) TOBACCO―0.1% Altria Group, Inc., 9.25%,8/6/19(4) WIRELESS TELECOMMUNICATION SERVICES―0.2% America Movil SAB de CV, 5.00%,10/16/19(4)(5) Rogers Cable, Inc., 6.25%,6/15/13(4) Rogers Communications, Inc., 6.80%,8/15/18(4) SBA Telecommunications, Inc., 8.25%,8/15/19(4)(5) TOTAL CORPORATE BONDS (Cost $11,711,110) U.S. TREASURY SECURITIES―8.8% U.S. Treasury Bonds, 5.25%,2/15/29(4) U.S. Treasury Bonds, 6.25%,5/15/30(4) U.S. Treasury Bonds, 4.75%,2/15/37(4) U.S. Treasury Bonds, 4.375%,11/15/39(4) U.S. Treasury Inflation Indexed Notes, 1.625%,1/15/15(4) U.S. Treasury Notes, 0.875%,4/30/11(4) U.S. Treasury Notes, 1.875%,6/15/12(4) U.S. Treasury Notes, 1.375%,10/15/12 VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value U.S. Treasury Notes, 2.375%,8/31/14(4) TOTAL U.S. TREASURY SECURITIES (Cost $10,589,129) U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS―4.7% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES―3.9% FHLB, 1.625%,3/20/13(4) FHLMC, 1.625%,4/15/13 FNMA, 1.00%,4/4/12(4) FNMA, 5.00%,2/13/17(4) GOVERNMENT-BACKED CORPORATE BONDS(7)―0.8% Citigroup Funding, Inc., 1.875%,11/15/12(4) GMAC, Inc., 1.75%,10/30/12(4) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $5,605,565) COMMERCIAL MORTGAGE-BACKED SECURITIES(3)―1.1% Commercial Mortgage Pass-Through Certificates, Series2005 F10A, ClassA1, VRN, 0.33%,4/15/10, resets monthly off the 1-month LIBOR plus 0.10% with no caps(4)(5) Credit Suisse Mortgage Capital Certificates, Series2007 TF2A, ClassA1, VRN, 0.41%,4/15/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps(4)(5) Greenwich Capital Commercial Funding Corp., Series2006 FL4A, ClassA1, VRN, 0.32%,4/5/10, resets monthly off the 1-month LIBOR plus 0.09% with no caps(4)(5) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4 SEQ, 4.76%,7/10/39 GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4A SEQ, 4.75%,7/10/39 LB-UBS Commercial Mortgage Trust, Series2005 C2, ClassA2 SEQ, 4.82%,4/15/30(4) Merrill Lynch Floating Trust, Series2006-1, ClassA1, VRN, 0.30%,4/15/10, resets monthly off the 1-month LIBOR plus 0.07% with no caps(4)(5) Morgan Stanley Capital I, Series2003 T11, ClassA3 SEQ, 4.85%,6/13/41(4) Wachovia Bank Commercial Mortgage Trust, Series2006 C23, ClassA4, VRN, 5.42%,4/1/10 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $1,311,425) COLLATERALIZED MORTGAGE OBLIGATIONS(3)―0.8% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS―0.5% Banc of America Alternative Loan Trust, Series2007-2, Class2A4, 5.75%,6/25/37(4) Countrywide Home Loan Mortgage Pass-Through Trust, Series2005-17, Class1A11, 5.50%,9/25/35(4) Countrywide Home Loan Mortgage Pass-Through Trust, Series2007-16, ClassA1, 6.50%,10/25/37(4) Credit Suisse First Boston Mortgage Securities Corp., Series2003 AR28, Class2A1, VRN, 3.13%,4/1/10(4) VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares/Principal Amount Value MASTR Alternative Loans Trust, Series2003-8, Class4A1, 7.00%,12/25/33(4) U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS―0.3% FHLMC, Series2926, ClassEW SEQ, 5.00%,1/15/25(4) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,051,297) MUNICIPAL SECURITIES―0.6% California GO, (Building Bonds), 7.30%,10/1/39(4) Illinois GO, (Taxable Pension), 5.10%,6/1/33(4) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%,5/1/33(4) Municipal Electric Auth. of Georgia Rev., (Building Bonds), 6.64%,4/1/57(4) New Jersey State Turnpike Auth. Rev., Series2009 F, (Building Bonds), 7.41%,1/1/40(4) New York GO, (Building Bonds), 5.97%,3/1/36(4) New York State Dormitory Auth. Rev., (Building Bonds), 5.63%,3/15/39(4) San Diego County Water Auth. Rev., Series2010 B, (Building Bonds), 6.14%,5/1/49(4) Texas GO, (Building Bonds), 5.52%,4/1/39(4) University of California Rev., (Building Bonds), 5.77%,5/15/43(4) Utah GO, Series2009 D, (Building Bonds), 4.55%,7/1/24(4) TOTAL MUNICIPAL SECURITIES (Cost $713,505) SOVEREIGN GOVERNMENTS & AGENCIES―0.2% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%,1/15/19(4) CANADA(2) Hydro Quebec, 8.40%,1/15/22(4) MEXICO — 0.1% United Mexican States, 5.95%,3/19/19(4) TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $274,691) ASSET-BACKED SECURITIES(2)(3) CNH Equipment Trust, Series2007 C, ClassA3A SEQ, 5.21%,12/15/11(4) (Cost $23,995) TEMPORARY CASH INVESTMENTS―0.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $841,530) TOTAL INVESTMENT SECURITIES—99.5% (Cost $104,994,131) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 10 U.S. Long Bond June 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 31 U.S. Treasury 2-Year Notes June 2010 SWAP AGREEMENTS Notional Amount Description of Agreement Premiums Paid (Received) Value CREDIT DEFAULT - BUY PROTECTION Pay quarterly a fixed rate equal to 0.12% multiplied by the notional amount and receive from Barclays Bank plc upon each default event of Pfizer, Inc., par value of the proportional notional amount of Pfizer, Inc., 4.65%, 3/1/18.ExpiresMarch 2017. – Notes to Schedule of Investments ADR - American Depositary Receipt Equivalent - Security whose principal payments are backed by the full faith and credit of the United States FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GMAC - General Motors Acceptance Corporation GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. — UBS AG LIBOR - London Interbank Offered Rate MASTR - Mortgage Asset Securitization Transactions, Inc. resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ - Sequential Payer SPDR - Standard & Poor's Depositary Receipts VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Categoryis less than 0.05% of total net assets. Final maturity indicated, unless otherwise noted. Security, or a portion thereof, has been segregated for when-issued securities, futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $7,980,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $1,405,678, which represented 1.2% of total net assets. When-issued security. The debt is guaranteed under the Federal Deposit Insurance Corporation's (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC's guarantee is the earlier of the maturity date of the debt or December 31, 2012. VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – U.S. Government Agency Mortgage-Backed Securities – – Corporate Bonds – – U.S. Treasury Securities – – U.S. Government Agency Securities and Equivalents – – Commercial Mortgage-Backed Securities – – Collateralized Mortgage Obligations – – Municipal Securities – – Sovereign Governments & Agencies – – Asset-Backed Securities – – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Futures Contracts – – Swap Agreements – – Total Unrealized Gain (Loss) on Other Financial Instruments – VP Balanced – Schedule of Investments MARCH 31, 2010 (UNAUDITED) 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Capital Appreciation Fund March 31, 2010 VP Capital Appreciation – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.4% AEROSPACE & DEFENSE―3.3% Goodrich Corp. Precision Castparts Corp. BIOTECHNOLOGY―2.5% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS―0.6% Lennox International, Inc. CAPITAL MARKETS―3.0% Affiliated Managers Group, Inc.(1) Jefferies Group, Inc. Lazard Ltd., Class A Morgan Stanley CHEMICALS―2.4% Albemarle Corp. Ecolab, Inc. Intrepid Potash, Inc.(1) Valspar Corp. COMMERCIAL BANKS―0.8% Comerica, Inc. COMMUNICATIONS EQUIPMENT―2.9% F5 Networks, Inc.(1) JDS Uniphase Corp.(1) COMPUTERS & PERIPHERALS―5.0% Apple, Inc.(1) EMC Corp.(1) Lexmark International, Inc., Class A(1) Seagate Technology(1) CONSTRUCTION & ENGINEERING―0.6% Chicago Bridge & Iron Co. NV New York Shares(1) CONSUMER FINANCE―2.6% AmeriCredit Corp.(1) Discover Financial Services ELECTRICAL EQUIPMENT―1.3% Cooper Industries plc ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―4.3% Agilent Technologies, Inc.(1) Amphenol Corp., Class A Dolby Laboratories, Inc., Class A(1) Jabil Circuit, Inc. VP Capital Appreciation – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value ENERGY EQUIPMENT & SERVICES―0.8% Core Laboratories NV FOOD & STAPLES RETAILING―3.5% Cia Brasileira de Distribuicao Grupo Pao de Acucar Preference Shares ADR Costco Wholesale Corp. Whole Foods Market, Inc.(1) FOOD PRODUCTS―0.9% Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES―4.3% Beckman Coulter, Inc. C.R. Bard, Inc. ev3, Inc.(1) Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―2.9% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY―1.5% athenahealth, Inc.(1) SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE―3.5% Ctrip.com International Ltd. ADR(1) Royal Caribbean Cruises Ltd.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES―2.5% Harman International Industries, Inc.(1) Stanley Black & Decker, Inc. Whirlpool Corp. INSURANCE―1.1% Genworth Financial, Inc., Class A(1) INTERNET & CATALOG RETAIL―3.3% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―3.2% Baidu, Inc. ADR(1) Equinix, Inc.(1) Tencent Holdings Ltd. WebMD Health Corp.(1) IT SERVICES―2.8% Cognizant Technology Solutions Corp., Class A(1) Global Payments, Inc. MasterCard, Inc., Class A LIFE SCIENCES TOOLS & SERVICES―1.3% Life Technologies Corp.(1) VP Capital Appreciation – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value MACHINERY―2.3% Bucyrus International, Inc. Cummins, Inc. Flowserve Corp. MEDIA―0.5% Imax Corp.(1) METALS & MINING―2.6% AK Steel Holding Corp. Cliffs Natural Resources, Inc. United States Steel Corp. MULTILINE RETAIL―1.7% Nordstrom, Inc. MULTI-INDUSTRY―0.5% Financial Select Sector SPDR Fund OIL, GAS & CONSUMABLE FUELS―3.9% Alpha Natural Resources, Inc.(1) Brigham Exploration Co.(1) Concho Resources, Inc.(1) Petrohawk Energy Corp.(1) Pioneer Natural Resources Co. Range Resources Corp. PHARMACEUTICALS―1.3% Shire plc ADR REAL ESTATE MANAGEMENT & DEVELOPMENT―1.2% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL―2.3% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―5.1% Analog Devices, Inc. ASML Holding NV New York Shares Atheros Communications, Inc.(1) Cypress Semiconductor Corp.(1) Silicon Laboratories, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE―2.6% Citrix Systems, Inc.(1) Parametric Technology Corp.(1) Rovi Corp.(1) salesforce.com, inc.(1) SPECIALTY RETAIL―6.4% Chico's FAS, Inc. Guess?, Inc. J. Crew Group, Inc.(1) O'Reilly Automotive, Inc.(1) VP Capital Appreciation – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.5% Warnaco Group, Inc. (The)(1) TRADING COMPANIES & DISTRIBUTORS―3.2% Fastenal Co. MSC Industrial Direct Co., Class A WIRELESS TELECOMMUNICATION SERVICES―3.4% Millicom International Cellular SA NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $219,938,125) TEMPORARY CASH INVESTMENTS — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $3,674,506), in a joint trading account at 0.00%, dated 3/31/10, due 4/1/10 (Delivery value $3,600,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,680,504) TOTAL INVESTMENT SECURITIES—99.7% (Cost $223,618,629) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt SPDR - Standard & Poor's Depositary Receipts Non-income producing. VP Capital Appreciation – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Income & Growth Fund March 31, 2010 VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.5% AEROSPACE & DEFENSE―2.4% Cubic Corp. General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS―0.4% FedEx Corp. United Parcel Service, Inc., Class B AUTO COMPONENTS―0.2% Goodyear Tire & Rubber Co. (The)(1) TRW Automotive Holdings Corp.(1) AUTOMOBILES―0.3% Ford Motor Co.(1) BEVERAGES―0.2% Coca-Cola Enterprises, Inc. BIOTECHNOLOGY―1.8% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Talecris Biotherapeutics Holdings Corp.(1) CAPITAL MARKETS―2.0% American Capital Ltd.(1) Apollo Investment Corp. Bank of New York Mellon Corp. (The) BlackRock, Inc. Blackstone Group LP (The) E*TRADE Financial Corp.(1) Federated Investors, Inc., Class B Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.(1) Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley TD Ameritrade Holding Corp.(1) CHEMICALS―2.6% Ashland, Inc. Cabot Corp. CF Industries Holdings, Inc. Cytec Industries, Inc. E.I. du Pont de Nemours & Co. Huntsman Corp. VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Minerals Technologies, Inc. OM Group, Inc.(1) Valspar Corp. COMMERCIAL BANKS―3.4% BB&T Corp. Canadian Imperial Bank of Commerce CapitalSource, Inc. Cathay General Bancorp. Fifth Third Bancorp. First Horizon National Corp.(1) Huntington Bancshares, Inc. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. Royal Bank of Canada SunTrust Banks, Inc. Synovus Financial Corp. TCF Financial Corp. Toronto-Dominion Bank (The) U.S. Bancorp. Wells Fargo & Co. Wilmington Trust Corp. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES―0.7% R.R. Donnelley & Sons Co. COMMUNICATIONS EQUIPMENT―1.2% ADC Telecommunications, Inc.(1) Arris Group, Inc.(1) Cisco Systems, Inc.(1) CommScope, Inc.(1) Motorola, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―4.5% Apple, Inc.(1) Diebold, Inc. EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) Seagate Technology(1) Synaptics, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―1.1% EMCOR Group, Inc.(1) Shaw Group, Inc. (The)(1) CONSUMER FINANCE―0.5% American Express Co. AmeriCredit Corp.(1) VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Cash America International, Inc. Discover Financial Services CONTAINERS & PACKAGING―0.2% Graphic Packaging Holding Co.(1) Rock-Tenn Co., Class A Temple-Inland, Inc. DIVERSIFIED CONSUMER SERVICES―0.1% Apollo Group, Inc., Class A(1) Corinthian Colleges, Inc.(1) DIVERSIFIED FINANCIAL SERVICES―4.3% Bank of America Corp. Citigroup, Inc.(1) CME Group, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES―3.6% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES―1.6% Edison International Entergy Corp. Exelon Corp. FPL Group, Inc. ELECTRICAL EQUIPMENT―0.8% Acuity Brands, Inc. Brady Corp., Class A Emerson Electric Co. General Cable Corp.(1) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.6% Anixter International, Inc.(1) Arrow Electronics, Inc.(1) Avnet, Inc.(1) Celestica, Inc.(1) SYNNEX Corp.(1) Tech Data Corp.(1) ENERGY EQUIPMENT & SERVICES―0.4% Complete Production Services, Inc.(1) Ensco International plc ADR National Oilwell Varco, Inc. Willbros Group, Inc.(1) FOOD & STAPLES RETAILING―1.5% SUPERVALU, INC. VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Wal-Mart Stores, Inc. FOOD PRODUCTS―2.0% ConAgra Foods, Inc. Del Monte Foods Co. Dole Food Co., Inc.(1) Fresh Del Monte Produce, Inc.(1) General Mills, Inc. Kraft Foods, Inc., Class A Sara Lee Corp. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A GAS UTILITIES(2) UGI Corp. HEALTH CARE EQUIPMENT & SUPPLIES―1.3% Becton, Dickinson & Co. Boston Scientific Corp.(1) Hill-Rom Holdings, Inc. HEALTH CARE PROVIDERS & SERVICES―2.0% Cardinal Health, Inc. Centene Corp.(1) Coventry Health Care, Inc.(1) Humana, Inc.(1) WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE―1.3% McDonald's Corp. Panera Bread Co., Class A(1) Wyndham Worldwide Corp. HOUSEHOLD DURABLES―0.9% American Greetings Corp., Class A Blyth, Inc. D.R. Horton, Inc. Garmin Ltd. KB Home NVR, Inc.(1) Ryland Group, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS―2.7% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―1.0% Constellation Energy Group, Inc. NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―2.1% 3M Co. VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Carlisle Cos., Inc. General Electric Co. INSURANCE―4.5% ACE Ltd. Allied World Assurance Co. Holdings Ltd. Allstate Corp. (The) American Financial Group, Inc. American International Group, Inc.(1) Aspen Insurance Holdings Ltd. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Conseco, Inc.(1) Delphi Financial Group, Inc., Class A Endurance Specialty Holdings Ltd. Genworth Financial, Inc., Class A(1) Hartford Financial Services Group, Inc. (The) Horace Mann Educators Corp. Loews Corp. MetLife, Inc. Old Republic International Corp. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) WR Berkley Corp. INTERNET & CATALOG RETAIL―0.2% Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES―1.3% AOL, Inc.(1) EarthLink, Inc. Google, Inc., Class A(1) IT SERVICES―5.3% Accenture plc, Class A Acxiom Corp.(1) Automatic Data Processing, Inc. Computer Sciences Corp.(1) Convergys Corp.(1) International Business Machines Corp. Western Union Co. (The) Wright Express Corp.(1) MACHINERY―2.3% Briggs & Stratton Corp. Caterpillar, Inc. Chart Industries, Inc.(1) Cummins, Inc. Eaton Corp. VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Manitowoc Co., Inc. (The) Mueller Industries, Inc. Oshkosh Corp.(1) Parker-Hannifin Corp. Timken Co. Trinity Industries, Inc. MEDIA―2.8% Comcast Corp., Class A Gannett Co., Inc. Harte-Hanks, Inc. Scholastic Corp. Time Warner, Inc. Walt Disney Co. (The) METALS & MINING―0.6% Commercial Metals Co. Reliance Steel & Aluminum Co. Worthington Industries, Inc. MULTILINE RETAIL―0.8% Big Lots, Inc.(1) Dillard's, Inc., Class A Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Macy's, Inc. MULTI-INDUSTRY―0.2% Financial Select Sector SPDR Fund MULTI-UTILITIES―1.3% DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. Public Service Enterprise Group, Inc. OFFICE ELECTRONICS―0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―9.6% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. Murphy Oil Corp. Occidental Petroleum Corp. Williams Cos., Inc. (The) World Fuel Services Corp. PAPER & FOREST PRODUCTS―0.3% Domtar Corp.(1) International Paper Co. VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value PERSONAL PRODUCTS―0.4% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS―7.3% Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Pfizer, Inc. PROFESSIONAL SERVICES―0.1% Manpower, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―0.7% Annaly Capital Management, Inc. CBL & Associates Properties, Inc. Duke Realty Corp. Equity Residential HRPT Properties Trust Public Storage Redwood Trust, Inc. Simon Property Group, Inc. Vornado Realty Trust ROAD & RAIL―1.2% CSX Corp. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.6% Amkor Technology, Inc.(1) Broadcom Corp., Class A Integrated Device Technology, Inc.(1) Intel Corp. LSI Corp.(1) Maxim Integrated Products, Inc. Micron Technology, Inc.(1) RF Micro Devices, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE―3.9% ACI Worldwide, Inc.(1) Cadence Design Systems, Inc.(1) Electronic Arts, Inc.(1) Fair Isaac Corp. Mentor Graphics Corp.(1) Microsoft Corp. Oracle Corp. Sybase, Inc.(1) Symantec Corp.(1) Synopsys, Inc.(1) VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value SPECIALTY RETAIL―2.4% AnnTaylor Stores Corp.(1) Barnes & Noble, Inc. Gap, Inc. (The) Home Depot, Inc. (The) OfficeMax, Inc.(1) Rent-A-Center, Inc., Class A(1) Ross Stores, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.5% Jones Apparel Group, Inc. Timberland Co. (The), Class A(1) THRIFTS & MORTGAGE FINANCE―0.1% MGIC Investment Corp.(1) Ocwen Financial Corp.(1) TOBACCO―1.0% Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES & DISTRIBUTORS―0.1% WESCO International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES―0.2% Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $221,902,476) TEMPORARY CASH INVESTMENTS — 0.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $102,070), in a joint trading account at 0.00%, dated 3/31/10, due 4/1/10 (Delivery value $100,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $187,992) TOTAL INVESTMENT SECURITIES—99.6% (Cost $222,090,468) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt SPDR - Standard & Poor's Depositary Receipts Non-income producing. Industryis less than 0.05% of total net assets. VP Income & Growth – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset valueDebt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP International Fund March 31, 2010 VP International – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.4% AUSTRALIA―3.8% BHP Billiton Ltd. Commonwealth Bank of Australia Wesfarmers Ltd. BELGIUM―1.4% Anheuser-Busch InBev NV KBC Groep NV(1) BRAZIL―3.9% Banco Santander Brasil SA ADR BM&FBOVESPA SA Itau Unibanco Holding SA Preference Shares Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CANADA―1.4% Canadian National Railway Co. EnCana Corp. Research In Motion Ltd.(1) CZECH REPUBLIC―0.9% CEZ AS DENMARK―1.2% Novo Nordisk A/S B Shares FRANCE―6.7% Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Societe Television Francaise 1 Total SA Vallourec SA GERMANY―4.9% Allianz SE BASF SE Daimler AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Metro AG HONG KONG―1.3% CNOOC Ltd. VP International – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Li & Fung Ltd. INDIA―1.8% Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. INDONESIA―0.7% Bank Mandiri Tbk PT PT Bank Rakyat Indonesia IRELAND―1.0% Experian plc Ryanair Holdings plc ADR(1) ISRAEL―0.9% Teva Pharmaceutical Industries Ltd. ADR ITALY―2.0% Saipem SpA JAPAN―13.6% Asahi Glass Co. Ltd. Canon, Inc. Fanuc Ltd. FAST RETAILING CO. LTD. Honda Motor Co. Ltd. HOYA Corp. JGC Corp. Kubota Corp. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Nidec Corp. Nitori Co. Ltd. Nomura ETF - Nikkei 225 Omron Corp. ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Unicharm Corp. LUXEMBOURG―0.9% Millicom International Cellular SA MACAU―0.3% Wynn Macau Ltd.(1) MULTI-NATIONAL―0.2% iShares MSCI Emerging Markets Index Fund NETHERLANDS―2.1% ASML Holding NV Unilever NV CVA NORWAY―1.8% DnB NOR ASA(1) VP International – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value TGS Nopec Geophysical Co. ASA(1) Yara International ASA PEOPLE'S REPUBLIC OF CHINA―3.3% Baidu, Inc. ADR(1) Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Mindray Medical International Ltd. ADR NetEase.com, Inc. ADR(1) Tencent Holdings Ltd. ZTE Corp. H Shares POLAND―1.1% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION―0.4% Vimpel-Communications ADR SINGAPORE―0.8% United Overseas Bank Ltd. SOUTH KOREA―2.6% Hyundai Motor Co. POSCO Samsung Electronics Co. Ltd. SPAIN―2.1% Banco Santander SA Telefonica SA SWEDEN―4.5% Alfa Laval AB Atlas Copco AB A Shares Autoliv, Inc.(1) Getinge AB B Shares H & M Hennes & Mauritz AB B Shares Volvo AB B Shares SWITZERLAND―10.2% ABB Ltd.(1) Adecco SA Credit Suisse Group AG Kuehne + Nagel International AG Nestle SA Novartis AG Roche Holding AG Sonova Holding AG Swatch Group AG (The) Syngenta AG TAIWAN (REPUBLIC OF CHINA)―1.5% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR VP International – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Wistron Corp. TURKEY―0.4% Turkiye Garanti Bankasi AS UNITED KINGDOM―21.7% Admiral Group plc Antofagasta plc ARM Holdings plc AstraZeneca plc Autonomy Corp. plc(1) Barclays plc BG Group plc BP plc British Airways plc(1) British American Tobacco plc Carnival plc Compass Group plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc ITV plc(1) Kingfisher plc Lonmin plc(1) Next plc Prudential plc Reckitt Benckiser Group plc Rolls-Royce Group plc(1) Schroders plc Smiths Group plc Standard Chartered plc Tesco plc Tullow Oil plc Vodafone Group plc Wolseley plc(1) TOTAL COMMON STOCKS (Cost $253,135,977) TEMPORARY CASH INVESTMENTS — 0.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38,valued at $1,633,114), in a joint trading account at 0.00%, dated 3/31/10, due 4/1/10 (Delivery value $1,600,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,695,479) TOTAL INVESTMENT SECURITIES—99.9% (Cost $254,831,456) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% VP International – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 19.9% Consumer Discretionary 14.8% Industrials 13.4% Information Technology 10.5% Materials 10.5% Consumer Staples 9.2% Health Care 8.4% Energy 7.1% Telecommunication Services 3.6% Diversified 1.1% Utilities 0.9% Cash and Equivalents* 0.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen ETF - Exchange Traded Fund MSCI - Morgan Stanley Capital International Non-income producing. VP International – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Large Company Value Fund March 31, 2010 VP Large Company Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.0% AEROSPACE & DEFENSE―2.5% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES―1.3% Coca-Cola Co. (The) BIOTECHNOLOGY―0.8% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―4.0% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS―2.1% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS―4.3% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES―1.6% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―0.7% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS―1.2% Hewlett-Packard Co. CONSTRUCTION & ENGINEERING―0.3% Shaw Group, Inc. (The)(1) DIVERSIFIED CONSUMER SERVICES―0.4% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES―7.8% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES―6.1% AT&T, Inc. CenturyTel, Inc. VP Large Company Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Verizon Communications, Inc. ELECTRIC UTILITIES―2.2% Exelon Corp. PPL Corp. ENERGY EQUIPMENT & SERVICES―1.9% Baker Hughes, Inc. Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING―3.3% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―1.2% Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES―0.4% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES―1.4% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE―0.5% Darden Restaurants, Inc. Starbucks Corp.(1) HOUSEHOLD DURABLES―0.5% Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS―0.5% Clorox Co. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.2% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―4.4% General Electric Co. Tyco International Ltd. INSURANCE―4.7% Allstate Corp. (The) Chubb Corp. (The) Loews Corp. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) XL Capital Ltd., Class A VP Large Company Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value IT SERVICES―1.5% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY―1.3% Dover Corp. Ingersoll-Rand plc MEDIA―4.4% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B(1) METALS & MINING―0.8% Freeport-McMoRan Copper & Gold, Inc. 60 Nucor Corp. MULTILINE RETAIL―0.9% Kohl's Corp.(1) Macy's, Inc. MULTI-UTILITIES―0.7% PG&E Corp. OFFICE ELECTRONICS―0.4% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―15.7% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A ADR Valero Energy Corp. PAPER & FOREST PRODUCTS―0.4% International Paper Co. PHARMACEUTICALS―8.9% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―0.6% Simon Property Group, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―1.1% Applied Materials, Inc. Intel Corp. VP Large Company Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value SOFTWARE―2.3% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL―2.3% Best Buy Co., Inc. Gap, Inc. (The) Home Depot, Inc. (The) Staples, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.5% VF Corp. TOBACCO―0.9% Altria Group, Inc. Lorillard, Inc. TOTAL COMMON STOCKS (Cost $6,171,481) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 1.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $102,070), in a joint trading account at 0.00%, dated 3/31/10, due 4/1/10 (Delivery value $100,000) TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $117,000) TEMPORARY CASH INVESTMENTS — 1.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $76,184) TOTAL INVESTMENT SECURITIES—99.9% (Cost $6,364,665) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 2 S&P 500 E-Mini Futures June 2010 Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. VP Large Company Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Mid Cap Value Fund March 31, 2010 VP Mid Cap Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.1% AEROSPACE & DEFENSE―0.7% Northrop Grumman Corp. BEVERAGES―0.6% Coca-Cola Enterprises, Inc. CAPITAL MARKETS―4.6% AllianceBernstein Holding LP Ameriprise Financial, Inc. Invesco Ltd. Northern Trust Corp. State Street Corp. CHEMICALS―0.8% Minerals Technologies, Inc. COMMERCIAL BANKS―2.2% City National Corp. Comerica, Inc. Commerce Bancshares, Inc. COMMERCIAL SERVICES & SUPPLIES―5.7% Cintas Corp. IESI-BFC Ltd. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―0.6% Emulex Corp.(1) COMPUTERS & PERIPHERALS―0.7% Diebold, Inc. CONSTRUCTION MATERIALS―0.8% Vulcan Materials Co. CONTAINERS & PACKAGING―1.9% Bemis Co., Inc. Sonoco Products Co. DISTRIBUTORS―1.1% Genuine Parts Co. DIVERSIFIED―1.5% iShares Russell Midcap Value Index Fund DIVERSIFIED TELECOMMUNICATION SERVICES―2.6% BCE, Inc. CenturyTel, Inc. Consolidated Communications Holdings, Inc. Iowa Telecommunications Services, Inc. ELECTRIC UTILITIES―5.2% American Electric Power Co., Inc. Great Plains Energy, Inc. IDACORP, Inc. VP Mid Cap Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Northeast Utilities Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT―1.9% Emerson Electric Co. Hubbell, Inc., Class B Rockwell Automation, Inc. Woodward Governor Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.0% Molex, Inc. ENERGY EQUIPMENT & SERVICES―0.9% Baker Hughes, Inc. Smith International, Inc. FOOD PRODUCTS―6.2% Campbell Soup Co. ConAgra Foods, Inc. H.J. Heinz Co. Hershey Co. (The) Kraft Foods, Inc., Class A GAS UTILITIES―0.9% Southwest Gas Corp. HEALTH CARE EQUIPMENT & SUPPLIES―3.1% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―1.9% Cardinal Health, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS & LEISURE―3.1% CEC Entertainment, Inc.(1) Hyatt Hotels Corp., Class A(1) International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES―1.4% Fortune Brands, Inc. Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS―2.8% Clorox Co. Kimberly-Clark Corp. VP Mid Cap Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value INDUSTRIAL CONGLOMERATES―0.7% Tyco International Ltd. INSURANCE―13.5% ACE Ltd. Allstate Corp. (The) Aon Corp. Chubb Corp. (The) Hartford Financial Services Group, Inc. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Primerica, Inc.(1) Symetra Financial Corp.(1) Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES―0.6% Automatic Data Processing, Inc. LEISURE EQUIPMENT & PRODUCTS―0.3% Mattel, Inc. MACHINERY―3.2% Altra Holdings, Inc.(1) Dover Corp. Kaydon Corp. Robbins & Myers, Inc. METALS & MINING―0.9% Newmont Mining Corp. MULTILINE RETAIL―0.8% Target Corp. MULTI-UTILITIES―3.9% PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS―8.9% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Inergy LP Murphy Oil Corp. Noble Energy, Inc. Ultra Petroleum Corp.(1) Williams Pipeline Partners LP XTO Energy, Inc. PAPER & FOREST PRODUCTS―0.8% MeadWestvaco Corp. VP Mid Cap Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Weyerhaeuser Co. REAL ESTATE INVESTMENT TRUSTS (REITs)―3.9% Annaly Capital Management, Inc. Boston Properties, Inc. Government Properties Income Trust HCP, Inc. Host Hotels & Resorts, Inc. Piedmont Office Realty Trust, Inc., Class A ROAD & RAIL―0.3% Heartland Express, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―2.8% Applied Materials, Inc. KLA-Tencor Corp. Verigy Ltd.(1) SOFTWARE―1.2% Cadence Design Systems, Inc.(1) SS&C Technologies Holdings, Inc.(1) Synopsys, Inc.(1) SPECIALTY RETAIL―3.0% Lowe's Cos., Inc. PetSmart, Inc. THRIFTS & MORTGAGE FINANCE―2.1% Hudson City Bancorp., Inc. Northwest Bancshares, Inc. People's United Financial, Inc. TOTAL COMMON STOCKS (Cost $274,363,085) TEMPORARY CASH INVESTMENTS — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $3,368,297), in a joint trading account at 0.00%, dated 3/31/10, due 4/1/10 (Delivery value $3,300,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,379,712) TOTAL INVESTMENT SECURITIES—100.1% (Cost $277,742,797) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 4/30/10 (Value on Settlement Date $9,342,668) VP Mid Cap Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Notes to Schedule of Investments CAD - Canadian Dollar USD - United States Dollar Non-income producing. VP Mid Cap Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Ultra® Fund March 31, 2010 VP Ultra – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.6% AEROSPACE & DEFENSE―1.9% General Dynamics Corp. BEVERAGES―2.7% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.0% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―2.8% BlackRock, Inc. Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS―4.0% Monsanto Co. Mosaic Co. (The) Nalco Holding Co. RPM International, Inc. COMMUNICATIONS EQUIPMENT―5.0% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―8.4% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. CONSUMER FINANCE―0.7% American Express Co. DIVERSIFIED FINANCIAL SERVICES―2.4% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT―4.6% ABB Ltd.(1) ABB Ltd. ADR(1) Cooper Industries plc Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.4% Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES―1.8% Oceaneering International, Inc.(1) Schlumberger Ltd. VP Ultra – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value FOOD & STAPLES RETAILING―4.4% Costco Wholesale Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS―2.4% General Mills, Inc. Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES―3.9% Baxter International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) NuVasive, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―4.7% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―2.4% Chipotle Mexican Grill, Inc.(1) Marriott International, Inc., Class A McDonald's Corp. HOUSEHOLD PRODUCTS―1.7% Colgate-Palmolive Co. INSURANCE―1.5% MetLife, Inc. INTERNET & CATALOG RETAIL―2.1% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―5.8% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES―3.1% MasterCard, Inc., Class A Visa, Inc., Class A LEISURE EQUIPMENT & PRODUCTS―1.0% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES―0.3% Thermo Fisher Scientific, Inc.(1) MACHINERY―3.6% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. VP Ultra – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value METALS & MINING―0.6% BHP Billiton Ltd. ADR MULTILINE RETAIL―1.0% Kohl's Corp.(1) OIL, GAS & CONSUMABLE FUELS―2.4% EOG Resources, Inc. Occidental Petroleum Corp. Southwestern Energy Co.(1) PHARMACEUTICALS―3.6% Abbott Laboratories Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.0% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE―7.5% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. VMware, Inc., Class A(1) SPECIALTY RETAIL―2.3% Lowe's Cos., Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―1.2% NIKE, Inc., Class B TOBACCO―2.0% Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS―0.4% W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $175,306,503) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $816,557), in a joint trading account at 0.00%, dated 3/31/10, due 4/1/10 (Delivery value $800,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $865,829) TOTAL INVESTMENT SECURITIES—100.0% (Cost $176,172,332) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% VP Ultra – Schedule of Investments MARCH 31, 2010 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CHF for USD 4/30/10 (Value on Settlement Date $2,199,873) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc USD - United States Dollar Non-income producing. Category is less than 0.05% of total net assets. VP Ultra – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – VP Ultra – Schedule of Investments MARCH 31, 2010 (UNAUDITED) 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP ValueFund March 31, 2010 VP Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.2% AEROSPACE & DEFENSE―0.6% Boeing Co. (The) Northrop Grumman Corp. AIR FREIGHT & LOGISTICS―1.4% United Parcel Service, Inc., Class B AIRLINES―0.1% Southwest Airlines Co. AUTOMOBILES―1.4% Honda Motor Co. Ltd. Toyota Motor Corp. BEVERAGES―0.8% PepsiCo, Inc. CAPITAL MARKETS―5.5% AllianceBernstein Holding LP Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Invesco Ltd. Morgan Stanley Northern Trust Corp. State Street Corp. CHEMICALS―1.0% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS―2.2% Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. COMMERCIAL SERVICES & SUPPLIES―2.5% Avery Dennison Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―0.4% Nokia Oyj ADR QUALCOMM, Inc. COMPUTERS & PERIPHERALS―1.6% Diebold, Inc. Hewlett-Packard Co. CONSTRUCTION MATERIALS―0.3% Vulcan Materials Co. CONTAINERS & PACKAGING―0.5% Bemis Co., Inc. VP Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value DISTRIBUTORS―1.3% Genuine Parts Co. DIVERSIFIED FINANCIAL SERVICES―4.4% Bank of America Corp. JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES―4.8% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES―3.8% American Electric Power Co., Inc. IDACORP, Inc. Southern Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT―1.7% Emerson Electric Co. Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.5% Molex, Inc. Tyco Electronics Ltd. ENERGY EQUIPMENT & SERVICES―1.0% Baker Hughes, Inc. BJ Services Co. Schlumberger Ltd. FOOD & STAPLES RETAILING―1.7% Casey's General Stores, Inc. CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS―4.6% Campbell Soup Co. ConAgra Foods, Inc. H.J. Heinz Co. Kraft Foods, Inc., Class A Unilever NV CVA HEALTH CARE EQUIPMENT & SUPPLIES―2.4% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―1.6% Aetna, Inc. Cardinal Health, Inc. VP Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―1.7% Hyatt Hotels Corp., Class A(1) International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES―0.7% Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS―2.2% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―3.4% 3M Co. General Electric Co. INSURANCE―8.3% Allstate Corp. (The) Aon Corp. Berkshire Hathaway, Inc., Class A(1) Chubb Corp. (The) Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES―0.6% Automatic Data Processing, Inc. MEDIA―0.4% Walt Disney Co. (The) METALS & MINING―0.7% Barrick Gold Corp. Newmont Mining Corp. MULTILINE RETAIL―0.7% Target Corp. MULTI-UTILITIES―2.4% PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS―16.4% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. EQT Corp. Exxon Mobil Corp. VP Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Imperial Oil Ltd. Total SA Valero Energy Corp. XTO Energy, Inc. PAPER & FOREST PRODUCTS―0.3% Weyerhaeuser Co. PHARMACEUTICALS―6.8% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―1.0% Boston Properties, Inc. Host Hotels & Resorts, Inc. Public Storage ROAD & RAIL―0.9% Heartland Express, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―2.5% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SPECIALTY RETAIL―2.5% Lowe's Cos., Inc. PetSmart, Inc. THRIFTS & MORTGAGE FINANCE―0.6% Hudson City Bancorp., Inc. TOTAL COMMON STOCKS (Cost $1,065,520,532) TEMPORARY CASH INVESTMENTS — 0.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $9,696,613), in a joint trading account at 0.00%, dated 3/31/10, due 4/1/10 (Delivery value $9,500,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $9,568,206) TOTAL INVESTMENT SECURITIES—100.0% (Cost $1,075,088,738) OTHER ASSETS AND LIABILITIES (2) TOTAL NET ASSETS — 100.0% VP Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 4/30/10 EUR for USD 4/30/10 JPY for USD 4/30/10 (Value on Settlement Date $57,089,240) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro JPY - Japanese Yen USD - United States Dollar Non-income producing. Categoryis less than 0.05% of total net assets. VP Value – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP VistaSM Fund March 31, 2010 VP Vista – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.1% AEROSPACE & DEFENSE―4.9% BE Aerospace, Inc.(1) Goodrich Corp. L-3 Communications Holdings, Inc. Precision Castparts Corp. AIR FREIGHT & LOGISTICS―1.3% Atlas Air Worldwide Holdings, Inc.(1) FedEx Corp. AUTO COMPONENTS―1.2% Autoliv, Inc.(1) BIOTECHNOLOGY―1.0% Alexion Pharmaceuticals, Inc.(1) CAPITAL MARKETS―2.5% Janus Capital Group, Inc. Jefferies Group, Inc. Lazard Ltd., Class A Waddell & Reed Financial, Inc., Class A CHEMICALS―2.6% Celanese Corp., Series A CF Industries Holdings, Inc. Mosaic Co. (The) COMMERCIAL BANKS―1.8% Comerica, Inc. Fifth Third Bancorp. COMMUNICATIONS EQUIPMENT―1.4% F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS―3.5% Lexmark International, Inc., Class A(1) NetApp, Inc.(1) Seagate Technology(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―1.5% AECOM Technology Corp.(1) Chicago Bridge & Iron Co. NV New York Shares(1) CONSUMER FINANCE―1.6% AmeriCredit Corp.(1) Discover Financial Services ELECTRICAL EQUIPMENT―0.5% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―3.3% Agilent Technologies, Inc.(1) VP Vista – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Jabil Circuit, Inc. Molex, Inc. ENERGY EQUIPMENT & SERVICES―1.8% Atwood Oceanics, Inc.(1) Cameron International Corp.(1) Core Laboratories NV FOOD PRODUCTS―1.8% Green Mountain Coffee Roasters, Inc.(1) H.J. Heinz Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES―1.8% Covidien plc Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―6.1% AmerisourceBergen Corp. Express Scripts, Inc.(1) Health Management Associates, Inc., Class A(1) Medco Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY―0.7% Allscripts-Misys Healthcare Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE―5.0% Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) Royal Caribbean Cruises Ltd.(1) Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. HOUSEHOLD DURABLES―4.6% Harman International Industries, Inc.(1) NVR, Inc.(1) Stanley Black & Decker, Inc. Tempur-Pedic International, Inc.(1) Tupperware Brands Corp. Whirlpool Corp. HOUSEHOLD PRODUCTS―0.5% Church & Dwight Co., Inc. INSURANCE―0.2% Genworth Financial, Inc., Class A(1) INTERNET & CATALOG RETAIL―1.6% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―3.7% Equinix, Inc.(1) GSI Commerce, Inc.(1) MercadoLibre, Inc.(1) VP Vista – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value WebMD Health Corp.(1) IT SERVICES―1.7% Cognizant Technology Solutions Corp., Class A(1) LEISURE EQUIPMENT & PRODUCTS―0.5% Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES―2.6% Life Technologies Corp.(1) Waters Corp.(1) MACHINERY―3.0% Bucyrus International, Inc. Dover Corp. Kennametal, Inc. METALS & MINING―3.5% AK Steel Holding Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Walter Energy, Inc. MULTILINE RETAIL―2.6% Dollar Tree, Inc.(1) Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS―4.7% Alpha Natural Resources, Inc.(1) Brigham Exploration Co.(1) Concho Resources, Inc.(1) Petrohawk Energy Corp.(1) Whiting Petroleum Corp.(1) PHARMACEUTICALS―1.1% Shire plc Shire plc ADR ROAD & RAIL―1.3% Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―7.4% Altera Corp. Analog Devices, Inc. ASML Holding NV New York Shares Atheros Communications, Inc.(1) Cree, Inc.(1) Marvell Technology Group Ltd.(1) NVIDIA Corp.(1) Teradyne, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE―3.5% Cerner Corp.(1) Citrix Systems, Inc.(1) VP Vista – Schedule of Investments MARCH 31, 2010 (UNAUDITED) Shares Value Informatica Corp.(1) Rovi Corp.(1) salesforce.com, inc.(1) SPECIALTY RETAIL―4.5% Bed Bath & Beyond, Inc.(1) Chico's FAS, Inc. J. Crew Group, Inc.(1) Tiffany & Co. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―1.0% Phillips-Van Heusen Corp. TRADING COMPANIES & DISTRIBUTORS―1.0% W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES―4.8% American Tower Corp., Class A(1) NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $25,207,296) TEMPORARY CASH INVESTMENTS — 1.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $612,418), in a joint trading account at 0.00%, dated 3/31/10, due 4/1/10 (Delivery value $600,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $626,571) TOTAL INVESTMENT SECURITIES—100.0% (Cost $25,833,867) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) GBP for USD 4/30/10 (Value on Settlement Date $179,664) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. Category is less than 0.05% of total net assets. VP Vista – Schedule of Investments MARCH 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of March 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – $ (2,399) – 3. Federal Tax Information As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 26, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 26, 2010
